Citation Nr: 9935378	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  97-29 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a left foot 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1960 to October 
1963.  He also had reserve service (active duty, active duty 
training or full time training duty) as follows:  July 27 to 
August 10, 1974; January 18-19, 1975; February 22-23, 1975; 
April 19-20, 1975; May 17-18, 1975; July 5 to 19, 1975; June 
19-July 3, 1976 and June 14 to July 8, 1978.  There is some 
indication that he also had reserve service between 1963 to 
1966.  However, the veteran does not allege the incurrence or 
aggravation of any injury or disability during this period of 
time.  Thus, there is no need to search for any service 
medical records during this reserve service or determine 
whether any service from this period was active duty for 
training or inactive duty for training.

The veteran filed a claim in March 1997 for service 
connection for a back disability and a left foot disability.  
This appeal arises from the June 1997 rating decision from 
the Pittsburgh, Pennsylvania Regional Office (RO) that denied 
the veteran's claim for service connection for a low back 
disability and a left foot disability.  A Notice of 
Disagreement was filed in July 1997 and a Statement of the 
Case was issued in August 1997.  A substantive appeal was 
filed in September 1997 with a request for a hearing at the 
RO before a local hearing officer.  In October 1997, the 
abovementioned RO hearing was held.  


FINDINGS OF FACT

1.  There is no competent medical evidence linking the 
veteran's current low back disability to his military 
service; the claim is not plausible.

2.  There is no competent medical evidence linking the 
veteran's current left foot disability to his military 
service; the claim is not plausible.

3.  Absent a plausible claim, there is no duty to consider 
whether an independent medical opinion is warranted.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a low 
back disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for a left 
foot is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.   An advisory opinion from an independent medical expert 
is not warranted.  38 U.S.C.A. §§ 5107, 7109 (West 1991); 38 
C.F.R. § 20.901(d) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On a service enlistment examination in May 1960, no history 
of back pain or foot trouble was reported.  On examination, 
the veteran's spine was clinically evaluated as normal.  It 
was noted that the veteran had pes planus third degree.  It 
was not disabling.  

In May 1961, the veteran was seen with complaints regarding 
hematuria.  He indicated that he had bilateral backache 
whenever he coughed.  The impression was urinary tract 
infection.

In April 1962, the veteran was seen with complaints of pain 
from calluses on the bottom of the feet.  The examination 
showed plantar tyloma of the metatarsal heads, bilaterally.  
They were reduced and pads were given.  

In May 1962, the veteran was seen with tyloma improved.  He 
was prescribed a metatarsal appliance.  

In August 1962, the veteran was seen with heavy callus 
formation that was still painful.  An orthopedic clinic 
appointment was requested.  

In October 1962, the veteran was seen with complaints of 
bilateral costovertebral angle pain.  The examination was 
essentially negative.  The impression was mild chronic sprain 
of the para-thoracic musculature.  He was seen for similar 
complaints in December 1962.  An x-ray that same month noted 
the veteran's history of chronic mid to high back pain and 
radiation into the 5th rib.  The X-ray revealed a normal 
heart and lungs and an intact rib cage. 

In July 1963, the veteran was seen with callous formation and 
plantar warts of the bottom of both feet.  

In August 1963, the veteran was seen with a wart on the 
bottom of the left foot.  

A podiatry clinic note from the same day in August 1963 notes 
that the veteran had a three year history of calluses and one 
nucleated tyloma, not plantar warts.  The lesions were pared 
down.  

On a separation examination in September 1963, no history of 
back pain or foot trouble was reported.  It was indicated 
that the veteran had an episode of hematuria and pyuria in 
1961 which had been treated.  The condition was considered of 
no significance.  On examination, the veteran's spine and 
feet were clinically evaluated as normal.

On a National Guard enlistment examination in March 1974, no 
history of back pain was reported.  A history of foot trouble 
was reported.  It was noted that the foot trouble consisted 
of a cyst on the toe which was removed in about August 1972.  
On examination, the veteran's spine and feet were clinically 
evaluated as normal.

An undated National Guard record noted that the veteran was 
under Dr. Robert W. Hunt's care for lower back pains.  It was 
considered to be due to a previous injury.  

Included in the veteran's National Guard service records was 
an August 1979 report from Robert W. Hunt, M.D.  The veteran 
had been seen by Dr. Hunt since July 22, 1977 for neck pain, 
low back pain, and leg pain.  The first symptoms occurred on 
June 12, 1977.  The diagnoses included cervical strain; 
herniated nucleus pulposus, as noted on myelogram; and 
thoracolumbar strain.  

In March 1997, the veteran filed a claim for service 
connection for a back disability and a left foot disability.

Associated with the file in June 1997 were records from Dr. 
Hunt from May 1980 to October 1996, that show treatment for 
cervical strain and herniated nucleus pulposus.  In May 1980, 
it was noted that at the time of his injury, the veteran was 
an institutional laborer at U.S.C. Medical Center.  
Additional records note that the veteran sustained an injury 
to his low back on June 12, 1977 while working for Los 
Angeles County U.S.C. Medical Center.  In October 1984, the 
veteran stated that in June of 1977 while at work, he injured 
his low back and right leg.  In that same month and in 
additional records, it was noted that the veteran was 
examined in connection with an industrial injury sustained to 
his lower back on June 12, 1977 while employed for the Los 
Angeles County U.S.C. Medical Center.   

On a VA examination of the spine in June 1997, the veteran 
stated that he sustained a low back injury in 1977; he was 
not sure of the details.  Since then he had pain and had been 
diagnosed with herniated disc at that time.  The diagnoses 
included history of low back injury with residual pain and 
limited range of motion with evidence of degenerative disc 
disease by x-ray report.  

On a VA general medical examination in June 1997, the 
veteran's skin, including appendages, did not reveal any 
pathology.  The diagnoses included normal general medical 
examination.  

On a VA examination of the feet in June 1997, the veteran 
stated he had an aching sensation of the left foot at the 
plantar aspect on a daily basis and numbness of the toes.  
The symptoms started a year ago.  He was status post calluses 
and bone spur resection in 1984 of the lateral aspect of his 
left foot.  The diagnoses included left foot aching, etiology 
unknown.  It was not clear if it was connected to his 
previously mentioned surgery.  

By rating action of June 1997, service connection for a low 
back disability and a left foot disability was denied.  The 
current appeal to the Board arises from this denial.

At the October 1997 RO hearing, the veteran testified that he 
injured his back while in service in the reserves in the 
National Guard in 1977.  The injury occurred when he jumped 
off of the tailgate of the truck.  He felt pain, but went to 
work and reinjured his back at his work during the next week.  
He denied any treatment by the military following the 
accident.  As to his left foot disability, the veteran 
testified that the calluses and plantar warts that he had in 
service led to surgical procedures that included bone spur 
removals.  After the operation, he no longer had problems 
with calluses.  

Associated with the file was a November 1997 record from 
Christina F. Teimouri, D.P.M., wherein it was indicated that 
the veteran was seen in August 1997 with complaints of pain 
on the bottom of the left foot.  The assessment included 
neuroma.  Later in August 1997, the veteran was treated for 
metatarsalgia.  In September 1997, the veteran was seen with 
a bunion and rule out neuroma.  

II.  Analysis

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty, in the active military, naval or 
air service.  38 U.S.C.A. §§ 1110, 1131 (West 1991), 38 
C.F.R. § 3.303 (1999).  See also 38 U.S.C.A. § 1153 (West 
1991) and 38 C.F.R. § 3.306 (1999) (regarding aggravation).  
The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(24) (1999).  Active duty for training includes full-time 
duty performed by members of the National Guard of any State.  
38 C.F.R. § 3.6(c)(3) (1999).  Duty, other than full-time 
duty, performed by a member of the National Guard of any 
State, is considered to be inactive duty training.  38 C.F.R. 
§ 3.6(d)(4) (1999).  

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

In general, to sustain a well grounded claim, the claimant 
must provide evidence demonstrating that the claim is 
plausible; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  The determination of 
whether a claim is well grounded is legal in nature.  King v. 
Brown, 5 Vet. App. 19 (1993).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet.  App. 78, 
81 (1990).  To be well grounded, a claim must be accompanied 
by supportive evidence, and such evidence must justify a 
belief by a fair and impartial individual that the claim is 
plausible.  Where the determinative issue involves a question 
of either medical causation or diagnosis, medical evidence is 
required to fulfill the well grounded claim requirement of 38 
U.S.C.A. § 5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

In particular, establishing a well-grounded claim for service 
connection generally requires medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well- grounded claim set forth in 
Caluza, supra), petition for cert. filed, No. 97-7373 (Jan. 
5, 1998); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  

The second and third Caluza elements can also be satisfied by 
evidence that a condition was "noted" during service or 
during an applicable presumption period; evidence showing 
post-service continuity of symptomatology; and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  In the case of a disease only, service 
connection also may be established by evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statue or regulation, during the applicable presumption 
period and present disability from it.  Savage, 10 Vet. App. 
at 495.

A.  Low back disability

The veteran is claiming that he currently has a low back 
disability that was incurred as an injury during his period 
of service in the National Guard.  He reported that he did 
not seek treatment from the military immediately following 
the injury.  Thus, a further search for military records from 
the National Guard is not deemed necessary.  In addition, the 
records from the National Guard do not confirm active duty 
for training or inactive duty for training during the time 
period the veteran alleged sustaining the injury.  Moreover, 
a specific determination on this matter is not currently 
necessary due to the decision in this case.

The veteran has submitted no competent medical evidence to 
establish that a current back disability was incurred in 
active duty, active duty for training or inactive duty for 
training.  He has also submitted no medical evidence that any 
current back disability is related to continuity of 
symptomatology post service.  Savage.  The only evidence that 
would support the veteran's claim is found in his statements.  
However, lay evidence is inadequate to establish a medical 
nexus.  Epps v. Gober, 126 F.3d 1464 (1997).  Since all three 
criteria to establish evidence of a well-grounded claim have 
not been met, it follows that the veteran claim must be 
denied based on his failure to submit evidence of a well-
grounded claim.  Absent a well-grounded claim, the Board has 
no duty to assist or decide the case on its merits.  

B.  Left foot disability

The veteran is claiming that he currently has a left foot 
disability that was incurred during service.  

The service medical records show evidence of pes planus at 
entrance onto active duty.  The veteran was treated for 
calluses and plantar tyloma of the feet.  On the separation 
examination, the veteran's feet were clinically evaluated as 
normal.  

The evidence in this case reveals that the first postservice 
evidence of a left foot disability was in June 1997, on the 
VA examination, when the veteran complained of foot pain.  
Additionally of record are notation of treatment from August 
1997 and September 1997 from Dr. Teimouri.  This evidence is 
from many years postservice. 

The veteran has submitted no competent medical evidence to 
establish a nexus between any current left foot disability 
and his service or any post-service symptomatology.  The only 
evidence that would support the veteran's claim is found in 
his statements.  However, lay evidence is inadequate to 
establish a medical nexus.  Epps v. Gober, 126 F.3d 1464 
(1997).  

Since all three criteria to establish evidence of a well-
grounded claim have not been met, it follows that the veteran 
claim must be denied based on his failure to submit evidence 
of a well-grounded claim.  Absent a well-grounded claim, the 
Board has no duty to assist or decide the case on its merits.  

While the representative has argued that the VA has a duty to 
assist claimants whose claims are not well grounded, this 
proposition has been reject by the United States Court of 
Appeals for Veterans Claims.  On July 14, 1999, the Court 
affirmed a September 6, 1996 Board decision which denied 
claims for service connection for several disabilities as not 
well grounded.  Morton v. West, 12 Vet. App. 477 (1999).  In 
that case, the Court addressed and rejected the appellant's 
argument on appeal that, by virtue of various regulations, VA 
ADJUDICATION PROCEDURE MANUAL M21-1 provisions, and Compensation & 
Pension Service (C&P) policy concerning the development of 
claims, VA had taken upon itself a duty to assist in fully 
developing the facts pertinent to a claim even in the absence 
of a well-grounded claim.  Because there is no duty to assist 
under 38 U.S.C. § 5107(a) absent the submission of a well-
grounded claim, see Epps v. Gober, 126 F.3d 1464, 1467 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 2348 (1998), the Court 
held that the Secretary cannot undertake to assist a veteran 
in developing facts pertinent to his or her claim until such 
a claim has first been established.  In the order, the Court 
addressed and rejected the request of a judge for en banc 
consideration.  Morton v. West, 12 Vet. App. 477 (1999) (per 
curiam).

In arguing that the VA has a duty to assist, the 
representative has requested an independent medical expert's 
opinion be obtained.  The applicable criteria pertaining to 
independent medical expert opinions provide as follows:  

Independent medical expert opinions.  
When, in the judgment of the Board, 
additional medical opinion is warranted 
by the medical complexity or controversy 
involved in an appeal, the Board may 
obtain an advisory medical opinion from 
one or more medical experts who are not 
employees of the Department of Veterans 
Affairs.  Opinions will be secured, as 
requested by the Chairman of the Board, 
from recognized medical schools, 
universities, clinics, or medical 
institutions with which arrangements for 
such opinions have been made by the 
Secretary of Veterans Affairs.

38 C.F.R. § 20.901(d).

As the veteran has not submitted a well-grounded claim, there 
is no duty to consider whether an independent medical 
examination is warranted.

The veteran having failed to present evidence of a plausible 
claim for entitlement to service connection for a low back 
disability or a left foot disability, those claims must be 
denied.


ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for a low back disability is denied.

As a well grounded claim has not been presented, entitlement 
to service connection for a left foot disability is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

